              Case 2:20-mj-00846-NJK Document 11 Filed 12/01/20 Page 1 of 1




 1
 2
 3                              UNITED STATES DISTRICT COURT
 4                                      DISTRICT OF NEVADA
 5
     UNITED STATES OF AMERICA,
 6                                                             Case No.: 2:20-mj-00846-NJK
            Plaintiff,
 7                                                                         ORDER
     v.
 8                                                                      [Docket No. 9]
     DAVID YOSEF HEMLEY,
 9
            Defendant.
10
11         Pending before the Court is the parties’ stipulation to vacate the status conference, currently
12 set for December 3, 3030, in the instant case. Docket No. 9. The parties submit that Defendant
13 has completed all of the requirements of his pretrial diversion. Id. at 1; see also Docket No. 4.
14         Accordingly, the parties’ stipulation, Docket No. 9, is GRANTED. The status hearing is
15 VACATED, the complaint is DISMISSED, and this case is CLOSED.
16         IT IS SO ORDERED.
17         Dated: December 1, 2020.
18                                               ______________________________________
                                                 NANCY J. KOPPE
19                                               UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28

                                                     1
